Exhibit 10(g)(1)

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Agreement”) is entered into as
of June 29, 2007, by and between NewStar Structured Finance Opportunities, LLC,
a Delaware limited liability company (the “Assignor”), and NewStar Structured
Finance Opportunities II, LLC, a Delaware limited liability company (the
“Assignee”).

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Assignor agrees with the Assignee as follows:

1. Reference to Note Purchase Agreement and Definitions. Reference is made to
(i) the Note Purchase Agreement, dated as of March 21, 2006, by and among the
Assignor, NewStar Financial, Inc., as limited recourse provider (the “Limited
Recourse Provider”), MMP-5 Funding, LLC, Fenway Capital, LLC, Fenway Funding,
LLC, Natixis Financial Products Inc., as agent for the Investors (in such
capacity, together with its successors in such capacity, the “Investor Agent”)
and U.S. Bank National Association, as trustee (in such capacity, together with
its successors and assigns, the “Trustee”), as amended, restated, supplemented
or otherwise modified (the “Note Purchase Agreement”) and (ii) each of the other
Financing Documents in connection therewith. Capitalized terms defined in the
Note Purchase Agreement (or, if not defined therein, in the Security Agreement)
and not otherwise defined herein are used herein with the meanings so defined.

2. Assignment. As of the date hereof, the Assignor irrevocably contributes,
assigns, transfers, conveys and delivers to the Assignee, and the Assignee
accepts delivery of, (i) all of its right, title and interest in, to and under
all of its assets, including all accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts, letter-of-credit rights, investment property and any and all other
property of any type or nature owned by it, including the Collateral Account,
each Financing Document (including all of the rights and remedies of the Issuer
thereunder), each Collateral Debt Security owned by it, all Collections with
respect thereto, all Eligible Investments, all Cash and all Underlying
Instruments, whether now owned or hereafter acquired and whether now existing or
hereafter coming into existence and (ii) all of the Assignor’s benefits,
privileges, rights, title and interest in and to the Note Purchase Agreement and
the other Financing Documents to which Assignor is a party or has any rights,
together with any amendments, restatements, renewals, extensions or
modifications thereof and applications therefore (collectively, the “Assets”).

3. Assumption; Reaffirmation. As of the date hereof, the Assignee fully and
completely succeeds to, assumes and agrees to pay, perform and discharge, in
accordance with its terms, all liabilities and obligations of the Assignor under
the Note Purchase Agreement and the other Financing Documents to which Assignor
is a party, together with any amendments, restatements, renewals, extension or
modifications thereof and applications therefor. Without limiting the generality
of the foregoing, the Assignee acknowledges and agrees that:

(i) the Assignee shall be the Issuer under the Note Purchase Agreement and the
other Financing Documents with the same force and effect as if originally named
therein as the “Issuer,” the effect of which shall be, without limitation, that
(A) each reference to the “Issuer” in the Note Purchase Agreement and the other
Financing Documents shall be deemed to be to the



--------------------------------------------------------------------------------

Assignee and (B) the Assignee shall be bound by all of the terms and provisions
of the Note Purchase Agreement and the other Financing Documents and shall
hereby be deemed to have assumed all of the obligations, liabilities and
indebtedness of the Assignor thereunder;

(ii) the Assignee, as issuer, debtor, grantor, mortgagor, pledgor, guarantor or
assignor, or in any other similar capacities in which such Person grants Liens
or security interests in its assets or otherwise acts as an accommodation party
or guarantor, as the case may be, in any case under the Financing Documents,
hereby (A) ratifies, reaffirms and remakes all of its payment, performance and
observance obligations and liabilities, whether contingent or otherwise, under
the Financing Documents, and (B) ratifies and reaffirms its grant of Liens and
security interests under the Financing Documents and confirms and agrees that
such Liens and security interests secure all of the Obligations and are
continuing first priority, perfected Liens in favor of the Trustee;

(iii) without limiting the generality of clause (ii) above, the Assignee hereby
grants to Trustee, for the benefit of the Investor Agent, the Investors, the
Swingline Investor and the Trustee, a continuing security interest in, lien on,
and right of set-off against, all of its right, title and interest in, to and
under all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property and any and all other property of any type or nature
owned by the Assignee, including the Collateral Account, each Financing Document
(including all of the rights and remedies of the Issuer thereunder), each
Collateral Debt Security owned by it, all Collections with respect thereto, all
Eligible Investments, all Cash and all Underlying Instruments, whether now owned
or hereafter acquired and whether now existing or hereafter coming into
existence (collectively, the “Collateral”).

4. Intended Characterization. It is the intention of the Assignor and Assignee
that the conveyance and contribution of all right, title and interest in and to
the Assets to the Assignee as provided in this Agreement shall constitute an
absolute transfer and contribution conveying good title, free and clear of any
Lien (other than the Liens granted pursuant to the Security Agreement and the
Account Control Agreement) and that the Assets shall not be part of the
Assignor’s bankruptcy estate in the event of a bankruptcy or insolvency
proceeding with respect to the Assignor. Furthermore, it is not intended that
such conveyance be deemed a pledge of the Collateral Debt Securities and the
other Assets to the Assignee to secure a debt or other obligation of the
Assignor. If, however, notwithstanding the intention of the parties, the
conveyance provided for in this Agreement is determined to be a transfer for
security, then this Agreement shall also be deemed to be, and hereby is, a
“security agreement” within the meaning of Article 9 of the UCC and the Assignor
hereby grants to the Assignee a duly perfected, first priority “security
interest” within the meaning of Article 9 of the UCC in all right, title and
interest in and to the Assets, now existing and hereafter created. The Assignee
shall have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.



--------------------------------------------------------------------------------

5. Binding Effect; Benefit of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The Trustee, the Investors, the Investor Agent and the
Swingline Investor shall be third-party beneficiaries of this Agreement.

6. Assignment. Simultaneously with the execution and delivery of this Agreement,
the Assignee shall assign all of its right, title and interest herein to the
Trustee to which assignment the Assignor hereby expressly consents.

7. Benefits; Binding Effect. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
assigns. Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any other Person other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

8. Further Assurances. Each party agrees to do any and all such things as may be
requested by the other party to more fully perfect the intent of the parties
hereto, as manifest herein.

9. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

10. Governing Law. This Agreement shall be construed in accordance with and be
governed by the laws of the State of New York.

11. Acknowledgement. The Custodian hereby acknowledges and agrees that
Collateral Account shall continue to be maintained for the benefit of the
Trustee pursuant to the terms and provisions of the Account Control Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of date first written above.

 

NEWSTAR STRUCTURED FINANCE OPPORTUNITIES, LLC By:  

/s/ John J. Frishkopf

Name:

 

John J. Frishkopf

Title:

 

Treasurer

 

NEWSTAR STRUCTURED FINANCE OPPORTUNITIES II, LLC By:  

/s/ John J. Frishkopf

Name:

 

John J. Frishkopf

Title:

 

Treasurer

Signature Page

to Assignment and Assumption

Agreement



--------------------------------------------------------------------------------

CONSENTED TO:

 

NEWSTAR FINANCIAL, INC.

as Limited Recourse Provider and as

Collateral Manager

By:  

/s/ John J. Frishkopf

Name:   John J. Frishkopf Title:   Treasurer

 

MMP-5 FUNDING, LLC

as Investor and Swingline Investor

By:  

/s/ Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

 

FENWAY CAPITAL, LLC as Investor By:  

/s/ Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

 

FENWAY FUNDING, LLC as Investor By:  

/s/ Bernard J. Angelo

Name:  

Bernard J. Angelo

Title:  

Vice President

 

NATIXIS FINANCIAL PRODUCTS INC.

as Investor Agent and as TRS Provider

By:  

/s/ Ralph J. Inglese

Name:   Ralph J. Inglese Title:   Managing Director

Signature Page

to Assignment and Assumption

Agreement



--------------------------------------------------------------------------------

By:

 

/s/ Christopher Hayden

Name:

 

Christopher Hayden

Title:

 

Managing Director

 

U.S. BANK NATIONAL ASSOCIATION

as Trustee and Custodian

By:

 

/s/ Ralph J. Creasia

Name:

 

Ralph J. Creasia

Title:

 

Vice President

By:

 

/s/ Mark P. Sullivan

Name:

 

Mark P. Sullivan

Title:

 

Vice President

Signature Page

to Assignment and Assumption

Agreement